Order, entered April 25, 1966, in this personal injury negligence action, denying plaintiff’s motion for reconsideration of a previous denial of a general trial preference under rule IX of the Supreme Court Rules for Bronx and New York Counties, and for the granting of such preference, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $30 costs and disbursements of the appeal to plaintiff-appellant, and the motion granted, with $10 costs and disbursements. Plaintiff’s principal injuries were the fracture of eight ribs and the nose. He sustained alleged special damages in the amount of $1,865. There was generally, except for some alleged continuing pain, good healing and cure of the rib fractures, but there is claim of deformity and deviation of the septum as a sequel to the fracture of the nose. The effect on the nose of the instant accident is only equivocally disputed by defendant’s medical expert. Plaintiff is aged 52 and employed as a waiter. Consequently, plaintiff may be able arguably to justify a recovery in excess of the jurisdictional limits of $10,000 of the Civil Court and a general trial preference should have been granted (see Liebowitz v. Rector, 13 A D 2d 734; Goetz v. George Eberhard, Inc., 13 A D 2d 489). Concur — Botein, P. J., Breitel, McNally, Steuer and Capozzoli, JJ.